Per Curiam.
This cause having been heretofore submitted to the Court upon a transcript of the record of the judgment herein, and briefs and oral argument of counsel for the respective parties, and the record having been inspected and considered, it seems to the Court that the amount awarded to the plaintiff in the judgment is not warranted by the pleadings under the law; it iá, therefore, considered, ordered and adjudged by the Court that if the plaintiff below shall, within thirty days from the filing of *83the mandate in the Circuit Court, enter a remittitur of the item of “interest @50% per annum $761.12,” and of the attorney fee awarded, the Court will render a judgment for $296.04 and $21.84 with 8% interest from the bringing of the action; otherwise the judgment will stand reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.